189 U.S. 363 (1903)
THE CONEMAUGH.[1]
No. 97.
Supreme Court of United States.
Argued December 1, 2, 1902.
Decided March 9, 1903.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SIXTH CIRCUIT.
*366 Mr. C.E. Kremer for petitioner. Mr. F.C. Harvey and Mr. W.O. Johnson were on the brief.
Mr. Harvey D. Goulder for respondent. Mr. S.H. Holding and Mr. F.S. Masten were on the brief.
Mr. Wilhemus Mynderse for intervenors. Mr. F.H. Canfield was on the brief.
MR. JUSTICE McKENNA, after making the foregoing statement, delivered the opinion of the court.
1. One main and several subsidiary propositions are asserted by petitioner. The main proposition is that in all cases of collision, if both vessels are in fault, the damages resulting are to be equally divided between the owners of the vessels.
The subsidiary propositions are that if one of the offending vessels pay more than half the damages to a third or innocent party she may recoup or set off such excess against any claim for damages which the other vessel may have without bringing in the other vessel as a co-defendant under admiralty rule 59, or filing other pleadings than an answer to the libel. In such case it is insisted that all the parties are before the court. And further, that it is not necessary upon an appeal to the Circuit Court of Appeals, or to this court, that the pleadings show a demand for recoupment  the hearing in both courts being a trial de novo.
The main proposition asserted may be conceded. It was the basis of our decision when the case was here on the first certiorari *367 and determined the judgment rendered. 175 U.S. 187. And if under some circumstances the other propositions could be applied, (which is not necessary to decide,) they cannot be under the circumstances of this case. The petitioner made no claim for a division of damages upon the original trial of the case. It asserted its own innocence and the entire guilt of the Conemaugh, and submitted that issue for judgment. It sought to escape all liability, not to divide liability, and on the issues hence arising judgments were entered against it, not only for the Conemaugh, but for the cargo owners, some having intervened, others still being represented by the Conemaugh. Petitioner maintained the same attitude in the Circuit Court of Appeals and in this court. After the decision in this court it changed its attitude, and for justification says it had no earlier opportunity to do so. It urges that the decision of the District Court was completely against it; the decision of the Circuit Court completely for it; and that the judgment from which its right of recoupment arose was rendered by this court.
But the controversy as presented by the pleadings was not only between the Conemaugh and the New York, but between the latter and cargo, and this court did not disturb the judgment obtained by the cargo owners against the New York. Explaining our decision we said:
"The only questions decided were as to the respective faults of the two vessels, and the claim of the underwriters upon the Conemaugh's cargo, that they were entitled to a recovery to the full amount of their damages against the New York, notwithstanding the Conemaugh was also in fault for the collision. This claim was sustained, and directions given to enter a decree in conformity to the opinion of this court."
The decree against it, the New York now seeks to shift in part to the owners of the Conemaugh. Indeed, not to shift it, but virtually to vacate it and put the claims of the cargo owners into controversy with the Conemaugh. This, we think, should not be done. The cargo owners' judgments were affirmed by this court, as we have seen, and they are none the less entitled to them under the circumstances of this record, although as to some of them they were represented by the Conemaugh. The *368 New York, having been in fault, was responsible to the cargo, and if, as between her and the Conemaugh, she have a claim for recoupment, the way is open to recover it. We think that the District Court rightly construed our mandate.
2. Our mandate directed that a decree be entered "with interest from July 3, 1896, until paid, at the same rate per annum that decrees bear in the courts of the State of Michigan." The District Court and the Circuit Court of Appeals found the rate to be seven per cent. This is assigned as error.
The statute which provided for interest on judgments and decrees in Michigan at seven per cent was enacted in 1838, and has been carried forward with amendments into the various compilations of the statutes, and appears as section 4865, Compiled Laws of Michigan of 1897. It is as follows:
"Interest may be allowed and received upon all judgments at law, for the recovery of any sums of money, and upon all decrees in chancery for the payment of any sums of money, whatever may be the form or cause of action or suit in which such judgment or decree shall be rendered or made; and such interest may be collected on execution, at the rate of seven per centum per annum: Provided, That on a judgment rendered on any written instrument, having a different rate, the interest shall be computed at the rate specified in such instrument, not exceeding ten per centum."
This section, it is insisted by appellants, was repealed by a statute passed in 1891, which statute was entitled "An act to regulate the interest of money on account, interest on money, judgments, verdicts, etc.," and provided as follows:
"SEC. 1. The People of the State of Michigan enact: That the interest of money shall be at the rate of six dollars upon one hundred dollars for a year, and at the same rate for a greater or less sum, and for a longer or shorter time, except that in all cases, it shall be lawful for the parties to stipulate in writing, for the payment of any rate of interest not exceeding eight per cent per annum: Provided, That this act shall not apply to existing contracts whether the same be either due, not due, or part due."
*369 "SEC. 4. All acts or parts of acts contravening the provisions of this act are hereby repealed."
Subsequently the rate was reduced to five per cent by a statute passed May 25, 1899, which reads as follows:
"SEC. 1. That section one of act number one hundred and fifty-six of the Public Acts of eighteen hundred and ninety-one, entitled `An act to regulate the interest of money on account, interest on money, judgments, verdicts, etc., the same being compiler's section one thousand five hundred ninety-four of volume three of Howell's Annotated Statutes and section four thousand eight hundred fifty-six of the Compiled Laws of eighteen hundred ninety-seven, be and the same is hereby amended to read as follows:
"SECTION 1. The People of the State of Michigan enact: That the interest of money shall be at the rate of five dollars upon one hundred dollars for a year, and at the same rate for a greater or less sum, and for a longer or shorter time, except that in all cases it shall be lawful for the parties to stipulate in writing for the payment of any rate of interest, not exceeding seven per cent per annum: Provided, That this act shall not apply to existing contracts, whether the same be either due, not due or part due."
According to its title the act is one to regulate the interest of money on account and interest on money judgments. Section one, however, provides only "that the interest of money shall be at the rate of five dollars upon one hundred dollars for a year." It is urged, however, that section one must take meaning from the title of the act, and that by "interest of money" is meant "interest of money on account" and "interest on money judgments," and having that meaning it repeals section 4865, supra. But money on account and money judgments are distinguished in the title, and it is hard to suppose that the former was intended to include the latter in the body of the act. They are distinguished also in the prior statutes. "Interest of money" was provided for in section 3 of the act of 1838 in substantially the same language as in the acts of 1891 and 1899, and, it is certain, that it was not intended thereby to include interest on judgments and decrees. The *370 latter were provided for in section eight of the act of 1838, which became section 4865, and as such has been given a place in the compiled laws of the State ever since.
If it is anomalous, as urged by counsel and as observed by the Circuit Court of Appeals, for legal interest in the State to be fixed at five per cent, and judgments left to bear seven per cent, we cannot correct the anomaly. Nor can we regard the words "interest of money" to have been suddenly given a meaning in 1891 or 1899 different from that which they had borne for over fifty years in the statutes of the State with the intention to work by implication the repeal of a provision with which for the same length of time they were regarded as consistent.
Decree affirmed.
NOTES
[1]  Docket title  Union Steamboat Company, claimant of the Propeller New York, v. Erie and Western Transportation Company.